Case 1:17-cv-00487-PLM-RSK ECF No. 126, PageID.2732 Filed 07/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 COUNTRY MILL FARMS, LLC and                        )
 STEPHEN TENNES,                                    )
                       Plaintiffs,                  )
                                                    )      No. 1:17-cv-487
 -v-                                                )
                                                    )      Honorable Paul L. Maloney
 CITY OF EAST LANSING,                              )
                                Defendant.          )
                                                    )

                           ORDER REGARDING EXHIBITS
                        TO WHICH AN OBJECTION WAS FILED

        The Court has reviewed the exhibits to which an objection has been lodged in the

 Final Pretrial Order. Having reviewed the exhibits and the legal basis for the objection, the

 Court resolves the objections as follows:

                            Defense Objections to Plaintiff’s Exhibits

        A) Exhibits 35,37, and 38-40 - OVERRULED as to any email sent by a city official.

           Emails in the exhibits sent by non-city officials are not admissible for the truth of

           matters asserted but are admissible only to place in context the responses thereto

           by city officials.

        B) Exhibit 36 - SUSTAINED.

        C) Exhibits 41 and 44-48 - SUSTAINED.

        D) Exhibits 63 and 66-69, ruling reserved pending a foundation being established and

           relevancy found.

        E) Exhibits 64-65 - SUSTAINED.
Case 1:17-cv-00487-PLM-RSK ECF No. 126, PageID.2733 Filed 07/21/21 Page 2 of 2




       F) Exhibits 70, 72, 79-82, 86, and 92 reserve ruling.

       G) Exhibit 99 - OVERRULED.

       H) Exhibit 100 - SUSTAINED, duplicate of exhibit 99.

       I) Exhibits 102, 105, and 109-111- SUSTAINED.

       J) Exhibits 112, 113, and 123 ruling reserved.

                         Plaintiff’s Objections to Defense Exhibits

       1) Exhibits D and E - SUSTAINED.

       2) Exhibits F, G, and H - OVERRULED.

 IT IS SO ORDERED.

 Date: July 21, 2021                                 /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             2
